Exhibit 15.1 Aetna Inc. Hartford, Connecticut Re: Registration Statements Nos. 333-52124, 52122, 52120, 73052, 87722, 87726, 124619, 124620, 136176, 136177, 155961, 168497 and 168498 With respect to the subject registration statements, we acknowledge our awareness of the use therein of our report dated April 28, 2011 related to our review of interim financial information. Pursuant to Rule 436 under the Securities Act of 1933 (the“Act”), such report is not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections7 and 11 of the Act. /s/ KPMG LLP Hartford, Connecticut April 28, 2011
